550 F.2d 1060
95 L.R.R.M. (BNA) 2304, 81 Lab.Cas.  P 13,249
GALION NURSING HOME, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 75-2464.
United States Court of Appeals,Sixth Circuit.
Feb. 23, 1977.

Harvey Leiser, Cleveland Heights, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, Robert Gordon Sewell, Sandra Shands Elligers, Washington, D. C., for respondent.
Before PHILLIPS, Chief Judge, and CELEBREZZE and ENGEL, Circuit Judges.

ORDER

1
This case is before the court upon a petition to review and set aside an order of the National Labor Relations Board against the petitioner and on the application of the Board for enforcement of its order.  Reference is made to the decision and order of the Board, published at 220 N.L.R.B. 1333, for a recitation of pertinent facts.


2
Upon consideration of the entire record, the court concludes that the decision of the Board is supported by substantial evidence on the record as a whole, except as to the reinstatement of Deborah Batcheller with back pay.  Accordingly, it is ORDERED that the order of the Board be and hereby is enforced in all respects except as the reinstatement with back pay of Deborah Batcheller, and that enforcement of the Board's order granting back pay to Deborah Batcheller be denied.


3
No costs are taxed.  Each party will bear its own costs in this court.